10/07/2021
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                 August 18, 2021 Session

       ROBERT C. PELT ET AL. v. RICHARD E. BENJAMIN ET AL.

                 Appeal from the Chancery Court for Wilson County
                  No. 2019CV32      Charles K. Smith, Chancellor
                      ___________________________________

                            No. M2020-01068-COA-R3-CV
                        ___________________________________

This case concerns an alleged contract for the sale of real property. Although a prior
written offer regarding the property expired pursuant to its stated terms when it was not
timely accepted, the trial court held that there was an oral agreement to extend the
expiration date for acceptance and concluded that the Statute of Frauds did not serve as an
impediment to enforcement of the parties’ alleged contract when the plaintiffs, the
appellees herein, filed suit to enforce it. The trial court also concluded that no damages
should be awarded under former Tennessee Code Annotated section 66-21-108 to the
defendants, who had asserted a slander of title claim in the trial court. The defendants now
appeal, challenging both the trial court’s contract law analysis and its decision to not award
them statutory damages. Although we reverse the trial court’s judgment with respect to
the plaintiffs’ breach of contract claim, we affirm its refusal to award the defendants
statutory damages for the reasons stated herein.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Reversed
                     in Part, Affirmed in Part, and Remanded

ARNOLD B. GOLDIN, J., delivered the opinion of the Court, in which ANDY D. BENNETT,
J., and J. STEVEN STAFFORD, P.J., W.S., joined.

Shawn J. McBrien, Lebanon, Tennessee, for the appellants, Vicki J. Benjamin and Richard
E. Benjamin.

E. Kirkham Gore, III, and Blake Harris Reynolds, Franklin, Tennessee, and J. Caralisa
Connell, Dallas, Texas, for the appellees, Robert C. Pelt and Diane L. Pelt.

                                         OPINION

                  BACKGROUND AND PROCEDURAL HISTORY
        The parties in this case are Robert and Diane Pelt (“the Pelts”) and Vicki and
Richard Benjamin (“the Benjamins”). The underlying dispute arises from the Benjamins’
efforts to sell their Lebanon, Tennessee home. The Benjamins originally listed their home
on the market in December of 2018 for $649,900.00, and on December 21 of that month,
the Pelts made an offer to purchase the property for $625,000.00. That offer, which was
reflected in a document styled “Purchase and Sale Agreement,” provided that it would
terminate at 5:00 p.m. on December 22, 2018.

       The following day, the Benjamins executed a counter-offer in a document entitled
“Counter Offer #1” (“the Counter-Offer”). Among other things, the Counter-Offer
proposed that the sales price be $635,000.00. Moreover, as is of consequence to our
discussion herein, the Counter-Offer specifically stated that it would terminate if not
accepted by 5:00 p.m. on December 22, 2018.

        The Pelts did not timely accept the Counter-Offer in accordance with its stated
terms. Accordingly, the offer expired. Nevertheless, it is the Pelts’ contention that
subsequent activity between the two sides allowed them to accept the Counter-Offer past
the stated 5:00 p.m. deadline on December 22, 2018. Following the Christmas holiday, on
December 27, 2018, the Pelts viewed the property with a contractor. A couple of days
later, on December 29, 2018, the Pelts’ real estate agent called Mr. Benjamin to advise him
that the Pelts would accept the Counter-Offer. The specific contents of this phone call,
however, remain a subject of dispute among the parties. According to the trial court’s later
findings, there was an oral agreement to extend the Counter-Offer’s expiration date for
acceptance, the new supposed date being fixed at January 4, 2019.

       Regarding the phone call, the Pelts’ agent testified that when she broached the issue
of her clients being able to sign contractual documents when they returned from a
California trip, Mr. Benjamin “originally said that he would need to speak to his wife.”
According to Mr. Benjamin, when the Pelts’ agent said that her clients were going to sign
the Counter-Offer, he mentioned how the Counter-Offer had expired and that she should
send him an “extension” so that, after an extension was signed, there could again be a viable
offer.

        In a December 29, 2018 text message, Mr. Benjamin stated that “we have to wait til
tomorrow to get back to u on this.” According to his testimony, Mr. Benjamin stated that
this message concerned the Pelts’ interest in a jewelry box at the property. The following
day, he sent another message stating as follows: “We have a greed [sic] to the verbal in the
addendum but will continue to show until we have a signed agreement and preapproval
letter. And the addendum.” The Pelts’ agent responded to this message by writing as
follows: “My clients believe in giving their word has [sic] a commitment that they will
purchase your property. They will sign everything when they return and I will get it sent
to you on Friday. They believe in respect and honesty. They are truly great people.” Mr.
Benjamin simply responded, “K great. Thx.”
                                            -2-
        Although these messages revealed ongoing negotiations and the Benjamins’
potential willingness to enter into a contractual agreement with the Pelts, nowhere did these
messages evidence a firm renewed written offer that allowed for an acceptance of the prior
Counter-Offer outside of its stated—and now expired—terms.1 Again, as already noted,
that written offer had already expired. Ostensibly relying on the alleged oral agreement to
extend the Counter-Offer’s acceptance period, the Pelts’ agent later sent the Counter-Offer,
signed by Mr. Pelt,2 to Mr. Benjamin on January 4, 2019 at 7:13 p.m. The email indicated
that the “signed counter offer that we verbally agreed to along with the bank letter” were
attached. (emphases added)

       The following day, Mr. Benjamin responded to the Pelts’ agent’s email by noting
that he had accepted another offer on January 4 “around 7 PM.” As it turns out, the written
contract evidencing the Benjamins’ arrangement with other parties, James and Kaycee
Owen (“the Owen family”), reflects that it was actually executed at 8 p.m. on January 4.
The Pelts’ agent then sent a follow-up email asking why Mr. Benjamin would not have
allowed her clients “to bring their highest and best offer.” Mr. Benjamin responded by
noting that he had previously stated that he and Ms. Benjamin “would continue to show
the property after [the Pelts’] delayed verbal acceptance.” He further noted that it “appears
that we were meeting with our buyer at precisely the time you called and sent the expired
signed counter.”

        The present litigation ensued in the wake of the Benjamins’ contention that they had

        1
           Interestingly, the trial court noted as follows during the course of trial: “I saw one [message] that
said verbal in the addendum of course was okay that as she’s testified the addendum or the attached items,
and she went over some of them. But I’m sure she’s got something else that says the verbal contract
regarding extension of the expiration date is okay, but I haven’t seen that. I would just like to see it.”
(emphases added) It then later stated again that, “[I]f there’s somewhere else that she wants to show me
there was verbal approval extension of the time I think, but I don’t think it exists.” As noted herein, the
trial court ultimately concluded that the expiration date regarding acceptance of the Counter-Offer had
merely been verbally modified (and sufficiently so in the court’s view). When asked during trial if there
was no signed extension agreement regarding the Counter-Offer, the Pelts’ agent testified, “That is correct.”
During Ms. Pelt’s testimony, when asked if she had received a document that said there was a contract
extension or an extension of any of the prior paperwork, she replied, “No.”
         2
           There is no dispute that the sent, signed copy contained Mr. Pelt’s signature. Whether it contained
Ms. Pelt’s signature is another question. The record contains a copy signed by only Mr. Pelt, which Mr.
Benjamin claims to have received, as well as one signed by both of the Pelts. The Pelts’ agent stated that
she “can’t testify which one was actually attached to the email,” although she thought she attached the one
with both signatures. She attributed the presence of different copies to how the electronic signature platform
she uses works, as it requires parties to sign separately. We do not need to definitively resolve whether the
attached, signed Counter-Offer was signed by both of the Pelts or only Mr. Pelt. That fact is irrelevant to
our specific discussion herein. Interestingly, the trial court appears to have made a finding that the Pelts’
agent sent the version containing both signatures, stating that the “Buyers emailed a copy of the Counter-
Offer signed by Buyers.” The court made this finding despite the agent’s statement that she could not
testify which copy was actually attached and the testimony of Mr. Benjamin that the copy containing only
Mr. Pelt’s signature was included.
                                                     -3-
a binding contract with the Owen family, not the Pelts. The Pelts filed suit in the Wilson
County Chancery Court (“the trial court”) asserting the Benjamins were in breach of
contract and seeking an order of specific performance for the sale of the property. The
Pelts also requested that the court clerk certify an abstract of suit/notice of lien lis pendens.
Although the Benjamins moved to dismiss the action, in part by invoking the Statute of
Frauds, the trial court denied the motion.

        The Benjamins later filed an answer and again specifically invoked the Statute of
Frauds as a defense. They also asserted a counterclaim and contended that they had
suffered damages as a proximate cause of the Pelts’ alleged “slander of title by the filing
of the lien lis pendens.” With respect to this claim for relief, the Pelts subsequently filed a
motion to dismiss, arguing, among other things, that the Benjamins “did not assert anything
to suggest that the [Pelts] filed their lawsuit against the [Benjamins] maliciously or
knowing that they did not have a cognizable claim at law.”

       The Benjamins thereafter moved to amend their counterclaim, which they proposed
would specifically include a claim for damages under former Tennessee Code Annotated
section 66-21-108, a statute which had provided relief to certain landowners who prevailed
in certain proceedings, “including in a slander of title proceeding.” The trial court later
entered an order denying the Pelts’ motion to dismiss, while also granting the Benjamins
permission to amend their counterclaim.

       Following a multi-day trial, the trial court entered its “Finding[s] of Fact and
Conclusion[s] of Law” on July 22, 2020 and, on August 6, 2020, its “Final Judgment
Order.” The trial court concluded that there was a binding contract between the two sides
and ordered the Benjamins to specifically perform it. In the court’s view, the Counter-
Offer’s stated expiration date simply did not apply; indeed, the court concluded there had
been an “oral modification to extend the expiration date to January 4, 2019.” In an attempt
to support its conclusion that a writing was not required to reflect this modification and
that a Statute of Frauds defense was “waived,” the trial court referenced Tennessee case
law holding that oral agreements to modify contracts may be given effect notwithstanding
written provisions prohibiting the same. Very simply, the court concluded, “the contract
was orally or verbally modified to extend the expiration date without affecting the validity
of the contract.” As discussed infra, the trial court’s conclusion that a contract had been
modified is somewhat confusing inasmuch as it presumably was referencing the Counter-
Offer, which of course was not a binding contract at the time of the alleged oral extension.

        In addition to awarding the Pelts relief pursuant to their breach of contract claim,
the trial court also held that the Benjamins’ slander of title counterclaim had not been
properly proven. Accordingly, the trial court ruled, the Benjamins were not entitled to any
statutory damages under former Tennessee Code Annotated section 66-21-108. Following
the entry of judgment, the Benjamins timely appealed to this Court.

                                              -4-
                                              DISCUSSION

       As we perceive it, the Benjamins’ brief requires us to address two primary issues.
First, we must address whether the trial court erred in finding that the Benjamins’ Statute
of Frauds defense did not serve as a barrier to the Pelts’ breach of contract action. Second,
we must consider the Benjamins’ contention that they are entitled to statutory damages
under the provision formerly codified at Tennessee Code Annotated section 66-21-108.

       Statute of Frauds Issue

        The dispute at the center of this litigation concerns an alleged contract for the sale of
land. Pursuant to Tennessee’s general Statute of Frauds, no action shall be brought “[u]pon
any contract for the sale of lands” unless “the promise or agreement, upon which such
action shall be brought, or some memorandum or note thereof, shall be in writing, and
signed by the party to be charged therewith, or some other person lawfully authorized by
such party.” Tenn. Code Ann. § 29-2-101(a). As noted earlier, in connection with its
decision that a valid contract existed between the parties and that the Statute of Frauds
posed no problem to the Pelts’ pursuit of relief, the trial court determined that there had
been a waiver incident to the alleged extension of the Counter-Offer. The trial court further
determined that the parties’ “contract was orally or verbally modified to extend the
expiration date without affecting the validity of the contract.” As supporting legal authority
for its opinion on these matters, the trial court cited a prior decision from this Court which
explained that oral alterations of an agreement can be given effect even where a written
contract prohibits oral modifications. See Lancaster v. Ferrell Paving, Inc., 397 S.W.3d
606, 611-12 (Tenn. Ct. App. 2011) (“[W]e find that both parties consented to the oral
modification of the Security Service Agreement and both parties waived the requirement
that contractual modifications must be in writing.”).3
        3
          Based on the case law referenced by the trial court and its corollary finding that there had been a
modification, we interpret its own finding that “the Statute of Frauds defense was waived” as signaling the
waiver of the provision incorporated into the Counter-Offer which prohibited modifications “unless signed
by all parties.” Thus, by dint of that alleged waiver, the parties could, in the court’s apparent view, freely
enter into an oral modification. We explain elsewhere in this Opinion the problems with this reasoning.

         There are places in the record where the Pelts appear to argue that the “waiver” that occurred is in
relation to the expiration date term itself, not a term concerning signed modifications. Putting aside the fact
that there were no binding contract terms in existence at the time of the alleged modification (a point we
will discuss within this Opinion in connection with the court’s findings), the subject of the alleged oral
agreement and the court’s findings on same appear to bely such an interpretation. Indeed, as it concerns
the expiration date term, what is being argued about is whether that term was changed, i.e., modified. See
Hill v. Goodwin, 722 S.W.2d 668, 670-71 (Tenn. Ct. App. 1986) (noting differences between waiver and
modification and observing that the former involves elimination and the latter a change).

         The Pelts’ brief also contains an argument on the doctrine of equitable estoppel. Although they do
not otherwise present the matter as a formal issue for review, the Pelts outline conduct which they submit
is “sufficient to invoke equitable estoppel.” Indeed, the Pelts contend that the Benjamins “should be”
                                                    -5-
       In addressing the trial court’s reliance on the above authority to allow the Pelts to
circumvent the application of the Statute of Frauds, we are of the opinion that a couple of
observations are in order. First, as a technical matter, there was no contract in place to
modify as the language of the court’s order suggests. Indeed, the Counter-Offer was not
accepted by the Pelts prior to its stated expiration date, and as such, there simply were no
contractual rights in existence at the time of the alleged oral agreement to modify the terms
of the Counter-Offer. Again, the Counter-Offer was merely what its name plainly suggests,
an offer, and that offer expired. Regardless, the principle articulated in the case law relied
upon by the trial court in no way means, as the trial court appears to have concluded, that
a Statute of Frauds defense is somehow negated simply because a party orally agreed to
modify an existing written agreement, even one with language amounting to a no oral
modification clause. As one commentator has observed, although there is undoubtedly
authority (such as that cited by the trial court) allowing for oral modifications of written
agreements that contain a no oral modification clause, this line of authority “can be
misleading . . . because taken out of context, [it] fail[s] to account sufficiently for the statute
of frauds.” Steven W. Feldman, 22 Tenn. Practice: Contract Law and Practice § 10:5
(September 2021). The Statute of Frauds, therefore, must still be accounted for and taken
into consideration, making the case law relied upon by the trial court inapposite given the
subject matter at issue here. Indeed, when a transaction of real estate is at issue, both the
initial contract and any modification of the contract must be supported in writing.
Davidson v. Wilson, No. M2009-01933-COA-R3-CV, 2010 WL 2482332, at *7 (Tenn. Ct.
App. June 18, 2010) (“In Tennessee, like an initial contract, ‘a modification of a contract
for the sale of real estate must be in writing.’”); see also Hill v. Goodwin, 722 S.W.2d 668,
671 (Tenn. Ct. App. 1986) (noting a requirement that a modification of a contract for the

equitably estopped from asserting the Statute of Frauds as a defense. As we liberally interpret it, the Pelts
are, in the alternative to other arguments made, contending that the trial court should have made such a
finding of estoppel. The trial court’s order did not address the issue.

         In examining the argument offered by the Pelts on appeal, we conclude that this issue is waived.
The primary focus of the Pelts’ argument is devoted to the essential elements of an equitable estoppel as
related to the party to be estopped. Virtually unexamined in their argument, save for a single reference that
the Pelts “relied upon the Benjamins’ representations,” are the elements of equitable estoppel as they relate
to the party claiming estoppel. These elements are as follows:
        1) Lack of knowledge and of the means of knowledge of the truth as to the facts in
           question; (2) Reliance upon the conduct of the party estopped; and (3) Action based
           thereon of such a character as to change his position prejudicially[.]

Consumer Credit Union v. Hite, 801 S.W.2d 822, 825 (Tenn. Ct. App. 1990) (quoting Callahan v. Town of
Middleton, 41 Tenn.App. 21, 292 S.W.2d 501 (1954)). Notably, the Pelts’ argument contains no specific
discussion of “prejudice,” nor does it contain any discussion of the “lack of knowledge/means of
knowledge” element. Having failed to offer argument that is sufficiently responsive to all of the elements
of equitable estoppel, we hold that the matter is waived.


                                                   -6-
sale of real estate must be in writing). Inasmuch as the trial court here held that an oral
modification permissibly occurred, it failed to properly recognize the mandates of the
Statute of Frauds and, as the previously-cited commentator cautioned against, therefore
took the Lancaster v. Ferrell Paving decision out of context. Of course, we note again that
there was not a contract in existence to modify at the time of the alleged oral agreement.

       This is a case about contract formation, and the written offer which the Pelts claimed
to have accepted plainly provided that it expired at 5:00 p.m. on December 22, 2018 if not
accepted by that time. The Pelts, of course, did not timely accept that offer. Their attempt
to augment the terms of the offer through proof of an alleged oral agreement is to no avail.
Contrary to the conclusion effectively reached by the trial court, we agree with the
Benjamins that the Pelts’ position is foreclosed by the Statute of Frauds. Again, the Statute
of Frauds provides that no action shall be brought “[u]pon any contract for the sale of
lands” unless “the promise or agreement, upon which such action shall be brought, or some
memorandum or note thereof, shall be in writing, and signed by the party to be charged
therewith, or some other person lawfully authorized by such party.” Tenn. Code Ann. §
29-2-101(a). Here, there is no signed writing by the Benjamins reflecting their assent to
sell the property to the Pelts on the date the Pelts purported to accept the Counter-Offer.
The written Counter-Offer reflected that it expired, and although correspondence was sent
between the Pelts’ agent and Mr. Benjamin after that expiration date, such correspondence
merely was evidence that the Benjamins would potentially be open to selling their home to
the Pelts, not that the Counter-Offer itself formally remained capable of binding acceptance
until January 4, 2019.

       “The primary purpose of the Statute of Frauds is to reduce the risk of fraud and
perjury associated with oral testimony,” Smith v. Hi-Speed, Inc., 536 S.W.3d 458, 474
(Tenn. Ct. App. 2016) (quoting Waddle v. Elrod, 367 S.W.3d 217, 223 (Tenn. 2012)), and
“[b]y requiring certain transactions to be in writing, the statute also helps to ‘prevent the
proof of verbal agreements after the memory of witnesses has been dimmed by lapse of
time.’” Id. (quoting Boutwell v. Lewis Bros. Lumber Co., 27 Tenn.App. 460, 182 S.W.2d
1, 3 (1944)). In this case, the trial court erroneously concluded that the Statute of Frauds
was no impediment to the Pelts’ pursuit of contractual relief, as it relied upon an alleged
verbal agreement to change the terms of the Counter-Offer, namely the date by which the
offer could be accepted.4 As no writing by the Benjamins reflects their binding assent to
such a change and term,5 the trial court’s judgment is hereby reversed with respect to its

        4
          Again, the court concluded that the alleged verbal agreement was permissible on the basis of case
law pertaining to modifications of existing contracts. Of course, the principles from that universe of case
law cannot be blindly extrapolated so as to divorce the application of the Statute of Frauds when the Statute
of Frauds is otherwise relevant to the subject matter of a given case. See Steven W. Feldman, 22 Tenn.
Practice: Contract Law and Practice § 10:5 (September 2021).
        5
          We reject arguments that the Pelts have made on appeal to the contrary and note again the trial
testimony of the Pelts’ agent, who specifically acknowledged there was not a signed extension agreement
regarding the Counter-Offer. Moreover, whereas the Pelts appear to argue that the text messages exchanged
                                                   -7-
findings on the existence of an enforceable contract and its concomitant order of specific
performance.

Damages under Former Tennessee Code Annotated section 66-21-108

       The Benjamins’ second point of contention on appeal relates to the trial court’s
decision to deny them damages under former Tennessee Code Annotated section 66-21-
108, a statute which was repealed effective April 5, 2019. In response to the Benjamins’
pursuit of relief under this statute, the Pelts advance two primary arguments in their brief
on appeal. The first argument relates to the statute’s repeal and alleged inapplicability on
that basis. The second argument concerns the language of the statute itself, alternatively
proposing that “[e]ven if Tenn. Code Ann. § 66-21-108 is applicable [in spite of its repeal],
the Benjamins have not met the requirements for relief.”

       We need not definitively resolve either argument by the Pelts in light of the
Benjamins’ failure to comply with applicable briefing requirements. The Tennessee Rules
of Appellate Procedure require, among other things, that arguments be supported by
appropriate references to the appellate record. See Tenn. R. App. P. 27(a)(7) (requiring
appellants’ briefs to contain an argument supported by appropriate references to the
record); see also Tenn. R. Ct. App. 6(a) (requiring that written argument include “[a]
statement of each determinative fact relied upon with citation to the record where evidence
of each such fact may be found”). It is well-settled law that arguments that do not contain
appropriate references to the record may be considered waived. See Bean v. Bean, 40
S.W.3d 52, 55 (Tenn. Ct. App. 2000) (“Courts have routinely held that the failure to make
appropriate references to the record and to cite relevant authority in the argument section
of the brief as required by Rule 27(a)(7) constitutes a waiver of the issue.”). Here, the
Benjamins’ argument in support of their damages issue is devoid of any citations to the
record. Indeed, despite several generalized references to the “facts” and general allusions
to how the “facts of the case” warrant damages, no supporting record references are
provided. The issue is accordingly waived.6

on December 29 and 30 of 2018 evidence Mr. Benjamin’s agreement to extend the Counter-Offer through
January 4, 2019, these messages merely evidence a continued willingness on the part of Mr. Benjamin to
deal with the Pelts. The messages do not evidence his agreement that the Counter-Offer remained open
and could be binding on him and Ms. Benjamin if accepted by the Pelts on or before January 4. Notably,
the trial court itself even commented at trial, after referencing the December 30 email correspondence, that
it had not seen anything “that says the verbal contract regarding extension of the expiration date is okay.”
          6
            With the aim of addressing the merits of the disputes among the parties, we have already
overlooked other technical briefing deficiencies, namely the Benjamins’ failure to formally present either
of their two primary issues on appeal in a “statement of the issues presented for review” as required by Rule
27(a)(4) of the Tennessee Rules of Appellate Procedure. We are less forgiving in our willingness to
entertain the specific damages issue, however, given the noted briefing deficiencies that exist within the
included argument. Interestingly, we further observe that the Benjamins fail to even mention or engage
with the specific basis why the trial court denied their claim for damages. The trial court denied their claim
for damages as a corollary to its determination that the Benjamins’ asserted slander of title claim was not
                                                    -8-
                                            CONCLUSION

       For the foregoing reasons, the trial court’s judgment is hereby reversed in part and
affirmed in part. Specifically, although we reverse the trial court’s finding that an
enforceable contract existed and reverse its concomitant order of specific performance, we
affirm the denial of the Benjamins’ claim for statutory damages.


                                                               s/ Arnold B. Goldin
                                                             ARNOLD B. GOLDIN, JUDGE




properly proven. Indeed, the court’s “Final Judgment Order” specifically stated as follows: “This Court . .
. finds that Defendants failed to prove slander of title, therefore, no damages are awarded. As Defendants
did not prevail in this claim, no damages are additionally awarded under T.C.A. 66-21-108 for wrongful
filing of a lien against said property.” Given the absence of any engagement with this holding, the
Benjamins of course offer no specific argument as to whether the trial court’s reasoning is supportable, nor
do they, as the Pelts observe, raise any actual issue concerning the dismissal of the slander of title claim.
Notably, the Benjamins’ reply brief offers rebuttal argument on damages only as to the Pelts’ argument
related to the repeal of the statute, thereby in a sense compounding the inadequacies in the argument offered
by their initial brief.

                                                   -9-